DETAILED ACTION
Claims 21 – 40 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 28, 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Spolin et al (US Publication 2015/0094544 A1) and in view of Soliman et al (US Publication 2010/0202493 A1). 
Regarding claim 21, Spolin discloses a wearable apparatus [wearable device] having an adjustable sampling rate, comprising: 
at least one sensor configured to measure at least one property associated with a user of the wearable apparatus [0014: sensor]; 
at least one memory storing measurements from the at least one sensor and instructions [abstract, 0031, 0070, 0080: stored locally on the wearable device]: 
at least one transmitter configured to send data to a device external from the wearable apparatus [0016, 0021, 0031, 0033: transmitter to send data to the base station or another mobile device]; 
at least one processor [processor] configured to execute the instructions to perform operations comprising: 
receiving, from the external device in communication with the wearable apparatus, a signal strength, wherein the signal strength is based on at least one of a speed of data transfer or packet loss [0049: the processor can analyze wireless signal strengths receives from local bonded devices or receive, from each of these local bonded devices][0063][0066]; 
sending a command to the at least one transmitter to operate in a low power mode [0044: when stationary and not in use (e.g., when stored on a shelf), the wearable device remains in the low-power setting in which the wireless communication module and the processor are deactivated.][0034: wireless communication module includes wireless transmitter];
 when the command is to operate in the low-power mode, sending a command to the at least one sensor to operate at a first sampling rate; and when the command is to operate in the high-power mode, sending a command to the at least one sensor to operate at a second sampling rate [0027: while the wearable device is in the low-power, the processor can sample the skin temperature sensor and the ambient temperature sensor at a relatively low sampling rate (e.g., 1 Hz), … transitions the wearable device into the test mode or into the active mode in which the processor samples the heart rate sensor and the skin temperature sensor at a higher rate (e.g., 10 Hz) and wirelessly transmits heart rate and skin temperature data, such as to the base station or to a local mobile computing device] .
However, Spolin does not explicitly disclose sending a command to the at least one transmitter to operate in a low-power mode or a high-power mode based on the received signal strength.
Soliman discloses sending a command to the at least one transmitter to operate in a low-power mode or a high-power mode based on the received signal strength [0018: greater power used in a first mode than a second mode] [0110: The channel monitoring module 1606 may be adapted to monitor a transmission channel (e.g., assigned frequency band or group) to determine one or more wireless channel characteristics such as desired signal strength, channel noise, noise floor, and/or interference.][0112: If the channel monitoring module 1606 has determined that the wireless channel characteristics or conditions are below an acceptable threshold level, then the transmitter may enter into a second mode of operation.][0117] [Claim 1: selecting a first mode of symbol transmission in which at least one of time spreading and frequency spreading is enabled at a particular transmission rate if the wireless channel characteristic is above a threshold level; and selecting a second mode of symbol transmission in which at least one of time spreading and frequency spreading is disabled relative to the first mode of symbol transmission and at the same particular transmission rate if the wireless channel characteristic is below the threshold level.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spolin and Soliman together because they both directed to operate the transmitter in the low power mode. Soliman’s disclosing of operating the transmitter in the first mode (higher power mode) or the second mode based on the received signal strength would allow Spolin to archive more power saving based on the signal condition by allowing the transmitter to enter into the low power consumption mode when there is no communication signal or the communication signal is very weak. 
Regarding claim 28, Soliman discloses the wearable apparatus of claim 21, wherein the operations further comprise: when the command is to operate in the low-power mode, reducing a frequency of uploads to the external device  [Claim 1: selecting a first mode of symbol transmission in which at least one of time spreading and frequency spreading is enabled at a particular transmission rate if the wireless channel characteristic is above a threshold level; and selecting a second mode of symbol transmission in which at least one of time spreading and frequency spreading is disabled relative to the first mode of symbol transmission and at the same particular transmission rate if the wireless channel characteristic is below the threshold level.].
Regarding claim 38, this claim is rejected for the same reasons as set forth in claim 28. 

Allowable Subject Matter
Claims 22-27,29,30, 32-37,39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior arts of record do not disclose nor fairly suggest the subject matters in claims 22-27,29,30, 32-37,39 and 40. 
Response to Arguments
Applicant’s arguments filed on 06/17/2022 have been fully considered but are moot in view of new ground(s) of rejection because the arguments do not apply to any of the references being used in the current rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187